
	

113 HR 883 IH: To amend title 38, United States Code, to permit certain veterans who were discharged or released from the Armed Forces by reason of service-connected disability to transfer benefits under the Post-9/11 Educational Assistance Program, and for other purposes.
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 883
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Chaffetz (for
			 himself, Mr. Latta, and
			 Mr. Labrador) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to permit certain
		  veterans who were discharged or released from the Armed Forces by reason of
		  service-connected disability to transfer benefits under the Post-9/11
		  Educational Assistance Program, and for other purposes.
	
	
		1.Service-connected death,
			 disability, or injury exception for transferability of entitlement to
			 educational assistance under the Post-9/11 Educational Assistance
			 programSection 3319 of title
			 38, United States Code, is amended—
			(1)in subsection (b)—
				(A)by striking
			 (b)
			 Eligible
			 individuals.—An
			 individual, and inserting the following:
					
						(b)Eligible
				Individuals
							(1)In
				generalAn
				individual
							;
				(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving
			 them two ems to the right; and
				(C)by adding at the
			 end the following new paragraph:
					
						(2)Approval after
				death in line of dutyNotwithstanding the service requirements
				under paragraph (1), an individual referred to in subsection (a) shall also
				include an individual who elected to transfer educational assistance as
				described in subsection (a) but whose application for such transfer was not
				approved before such individual died in line of
				duty.
						;
				and
				(2)in subsection
			 (f)—
				(A)by striking
			 (1)
			 Time for
			 transfer.—Subject to
			 and inserting the following:
					
						(1)Time for
				transfer
							(A)In
				generalExcept as provided in
				subparagraph (B) and subject to
							; and
				
				(B)by adding at the
			 end the following new subparagraph:
					
						(B)Exception
							(i)Time for
				transfer for service-connected disability or injury in line of
				dutyThe limitation under subparagraph (A) with respect to the
				time to transfer entitlement benefits under this section shall not apply if an
				individual is discharged or released from active duty in the Armed Forces in
				accordance with section 3311(c) of this title—
								(I)due to a
				service-connected disability; or
								(II)after sustaining
				an injury in line of duty that requires hospital, nursing home, or domiciliary
				care or treatment.
								(ii)Extended period
				of eligibilityAn individual
				referred to in clause (i) may transfer entitlement benefits under this
				section—
								(I)before the end of the 36-month period
				beginning on the date of the individual’s discharge or release from active duty
				in the Armed Forces; or
								(II)before the end of the 48-month period
				beginning on the date of such discharge or release if the Secretary concerned
				determines special circumstances exist.
								(iii)Alternative
				period of eligibilityIn the case of an individual described in
				clause (i) who is discharged or released from active duty in the Armed Forces
				on or after August 1, 2009, but before the date of the enactment of this
				subparagraph, the extended period of eligibility described in clause (ii) shall
				begin on the date of the enactment of this subparagraph.
							(C)Additional
				opportunity to make electionAn individual described in subparagraph
				(B)(i) may elect to transfer the individual’s entitlement under subsection (a),
				or to make changes to the dependent or dependents designated as the transferee
				or transferees of the individual’s entitlement under this section, one or more
				times during the time period referred to in subparagraph
				(B)(ii).
						.
				2.Effective
			 DateThe amendments made by
			 this Act to section 3319 of title 38, United States Code, shall apply with
			 respect to individuals who became eligible to transfer benefits under such
			 section on or after August 1, 2009.
		
